Willson, Judge.
Upon the trial of a felony case the law is mandatory that the judge shall deliver to the jury a written charge, in which he shall distinctly set forth the law applicable to the case. (Code Crim. Proc., art. 677.) And this written charge shall be certified by the judge and filed among the papers in the cause, and shall constitute a part of the record of the cause. (Code Crim. Proc., art. 680.)
In the case before us it does not appear that any written charge was delivered to the jury. It is recited in the judgment that the jury received the charge of the court, but whether that charge was written or verbal, or whether it was certified by the judge and filed among the papers in the cause, does not appear.
There is in the record a paper which purports to be a charge of. the court, and the same appears to have been filed in this cause, but it is not signed by the trial judge, and, without being authenticated by his signature, it cannot be considered as a charge, or as a record in the cause. It not appearing affirmatively from the record before us that a written charge upon the law of the case was delivered to the jury, we must necessarily, for this reason, set aside the conviction.
The judgment is reversed and the cause is remanded.

Reversed and remanded.

[Opinion delivered June 10, 1885.]